THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   Demetrius Mack, Respondent,

   v.

   Leon Lott, in his Official Capacity as Sheriff of Richland
   County, Petitioner.

   Appellate Case No. 2014-002229



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from Richland County 

           DeAndrea G. Benjamin, Circuit Court Judge 



                      Opinion No. 27597 

        Heard November 17, 2015 – Filed December 9, 2015 



    DEPUBLISH THE OPINION OF THE COURT OF

      APPEALS AND DISMISS CERTIORARI AS 

          IMPROVIDENTLY GRANTED 



   Robert D. Garfield and Andrew F. Lindemann, both of
   Davidson & Lindemann, P.A., of Columbia, for
   Petitioner.

   Joshua Snow Kendrick and Christopher S. Leonard, both
   of Kendrick & Leonard, P.C., of Columbia, and Neal
   Michael Lourie, of Lourie Law Firm, L.L.C., of
   Columbia, for Respondent.
PER CURIAM: We granted a writ of certiorari to review the Court of Appeals'
decision in Mack v. Lott, 410 S.C. 28, 762 S.E.2d 719 (Ct. App. 2014). We now
dismiss the writ as improvidently granted since both parties and the trial court
agree that the proper standard for determining probable cause is an objective
standard; that is, whether the facts known to the arresting officer at the time of the
arrest, viewed from the standpoint of an objectively reasonable police officer,
amount to probable cause. Because the Court of Appeals' language on this issue is
arguably unclear, for the benefit of the bench and bar, we direct the Court of
Appeals to depublish its opinion.

Accordingly, we

DEPUBLISH THE OPINION OF THE COURT OF APPEALS AND
DISMISS CERTIORARI AS IMPROVIDENTLY GRANTED.

PLEICONES, Acting Chief Justice, BEATTY, KITTREDGE, HEARN, JJ.,
and Acting Justice James E. Moore, concur.